Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 08/06/2020 and 11/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 01/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10101804 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy Lohse Reg. No. 35255 on 01/06/2021. 

The following claims have been amended as follows: 

an interactive content delivery system that stores a plurality of pieces of interactive content and delivers at least one piece of interactive content to a user device, each piece of interactive content having a plurality of items and a plurality of sense markers encoded in the piece of interactive content, the sense markers including a smell sense marker indicating a piece of content within the interactive content having a smell sense interaction opportunity, a taste sense marker indicating a piece of content within the interactive content having a taste sense interaction opportunity, an auditory sense marker indicating a piece of content within the interactive content having an auditory sense interaction opportunity and a sight sense marker indicating a piece of content within the interactive content having a sight sense interaction opportunity, each sense marker being activated by a user interaction with each particular sense marker distributed through the piece of interactive content; 
the interactive content delivery system further comprising a content encoder engine that retrieves a piece of content and encodes the plurality of sense markers for the piece of content to generate at least one piece of interactive content, wherein the content encoder engine automatically maps a sense associated with one or more of a plurality of sense devices onto a scene of the interaction content based on an emotion using a learning algorithm based on historical manual mappings done on previous interaction content;
the user device having a display that displays the plurality of items in the piece of interactive content to a user and a device that allows the user to interact with the particular sense marker selected from the plurality of sense markers encoded in the at least one piece of interactive content and to select a particular item of the plurality of items in the piece of interactive content; and 
a sense interaction system coupled to the user device that, in response to the particular sense marker in the interactive content being activated, triggers a sense response that is interacted with by the user or automatically activated, wherein the sense response is 

12. (Currently Amended) a sense based interactive display device, comprising: 

a content encoder coupled to the user device that retrieves a piece of content and encodes the plurality of sense markers for the piece of content to generate the piece of interactive content, wherein the content encoder engine automatically maps a sense associated with one or more of a plurality of sense devices onto a scene of the interaction content based on an emotion using a learning algorithm based on historical manual mappings done on previous interaction content;
the user device having a device that allows the user to interact with the particular sense marker selected from the plurality of sense markers encoded in the at least one piece of   interactive content and to select a particular item of the plurality of items in the piece of interactive content; and 
a sense interaction system coupled to the user device that, in response to the particular sense marker in the interactive content being activated, triggers a sense response that is interacted with by the user, wherein the sense response is .  

The following is an examiner’s statement of reasons for allowance:


At best the prior arts of record, specifically, Yun et al.  (US 20070126927 A1 hereinafter Yun) teaches interactive content with sense markets and a user device for displaying items in the content (see Fig. 1, ¶27-29 and ¶33-35). Lemmons (US 20040015983 A1 hereinafter Lemmons) teaches sense markers being activated by a user interaction and a device that allows the user to activate the particular sense marker. (see Fig. 3 ¶29-31). Osman (US 20130194437 A1 hereinafter Osman) teaches selecting items in the interactive content (see ¶7) 
Newly cited art Berjikly et al. (US 20140095150 A1) teaches tagging emotions with a clustering algorithm to nodes (see ¶94). Willcock (US 20100179950 A1) teaches cluster analysis for emotional profiles that are assigned a code (see ¶30)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 12 as a whole.

Claims 2-5, 7-11, 13-16 and 18-21 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 11/02/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143